Name: Commission Regulation (EC) No 1204/2008 of 3 December 2008 on the entry of certain names in the Register of traditional specialities guaranteed provided for in Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (Codified version) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Europe;  animal product;  foodstuff;  consumption;  health;  agricultural activity
 Date Published: nan

 4.12.2008 EN Official Journal of the European Union L 326/7 COMMISSION REGULATION (EC) No 1204/2008 of 3 December 2008 on the entry of certain names in the Register of traditional specialities guaranteed provided for in Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (Codified version) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1) and, in particular Article 9(4) and the second subparagraph of Article 9(5) thereof, Whereas: (1) Commission Regulation (EC) No 2301/97 of 20 November 1997 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) In accordance with Article 7 of Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (4), the Member States have forwarded to the Commission applications for the registration of certain names as certificates of special character. (3) The names concerned could be entered in the Register of certificates of specific character and therefore protected throughout the Community as traditional specialities guaranteed. Following the entry into force of Regulation (EC) No 509/2006, the said register was replaced by the Register of traditional specialities guaranteed laid down in Article 3 of the said Regulation. (4) The names so registered are entitled to use the endorsement traditional speciality guaranteed which is reserved for them. (5) The term Serrano is considered specific in itself in accordance with Article 4(2)(a) of Regulation (EC) No 509/2006, i.e. it is untranslatable. It must therefore be used as it stands. Furthermore, the term Serrano is registered without prejudice to the use of the term mountain. There is no conflict between the two terms. (6) As regards the names Leche certificada de Granja and Traditional Farmfresh Turkey, protection has been requested solely for the Spanish version of the name Leche certificada de Granja and for the English version of the name Traditional Farmfresh Turkey. Therefore, in accordance with Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000, on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (5), when these two products are marketed their labels must include in the other languages, immediately next to the name concerned, the words traditional Spanish-style or their equivalent for the former product and the equivalent of traditional British-style for the latter. (7) As regards the name Traditional Farmfresh Turkey, in accordance with Directive 2000/13/EC, the labelling and in particular the information intended for consumers must in no case lead to confusion with the terms laid down for indicating types of farming in Commission Regulation (EEC) No 1538/91 of 5 June 1991 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat (6), HAS ADOPTED THIS REGULATION: Article 1 The names set out in Annex I hereto are hereby entered in the Register of traditional specialities guaranteed, as provided for in Article 9(4) and the second subparagraph of Article 9(5) of Regulation (EC) No 509/2006. Article 2 When marketing Leche certificada de Granja in languages other than Spanish, the label must include the expression traditional Spanish-style, or its equivalent in the other languages. When marketing Traditional Farmfresh Turkey in languages other than English, the label must include an expression equivalent to: traditional British-style. Article 3 Regulation (EC) No 2301/97 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ L 319, 21.11.1997, p. 8. (3) See Annex II. (4) OJ L 208, 24.7.1992, p. 9. (5) OJ L 109, 6.5.2000, p. 29. (6) OJ L 143, 7.6.1991, p. 11. ANNEX I  Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek (Article 13(1) of Regulation (EC) No 509/2006) (1)  Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek (Article 13(1) of Regulation (EC) No 509/2006) (2)  Faro (Article 13(1) of Regulation (EC) No 509/2006) (3)  Kriek, Kriek-Lambic, Framboise-Lambic, Fruit-Lambic/Kriek, Kriekenlambiek, Frambozenlambiek, Vruchtenlambiek (Article 13(1) of Regulation (EC) No 509/2006) (4)  Lambic, Gueuze-Lambic, Gueuze/Lambiek, Geuze-Lambiek, Geuze (Article 13(1) of Regulation (EC) No 509/2006) (5)  Mozzarella (Article 13(1) of Regulation (EC) No 509/2006) (6)  JamÃ ³n Serrano (Article 13(2) of Regulation (EC) No 509/2006) (7)  Leche certificada de Granja (Article 13(1) of Regulation (EC) No 509/2006) (8)  Traditional Farmfresh Turkey (Article 13(1) of Regulation (EC) No 509/2006) (9)  Falukorv (Article 13(2) of Regulation (EC) No 509/2006) (10)  Sahti (Article 13(2) of Regulation (EC) No 509/2006) (11)  Panellets (Article 13(1) of Regulation (EC) No 509/2006) (12)  Kalakukko (Article 13(2) of Regulation (EC) No 509/2006) (13)  Karjalanpiirakka (Article 13(2) of Regulation (EC) No 509/2006) (14)  HushÃ ¥llsost (Article 13(1) of Regulation (EC) No 509/2006) (15) (1) The main points of the specifications are set out in OJ C 21, 21.1.1997, p. 5. (2) The main points of the specifications are set out in OJ C 21, 21.1.1997, p. 5. (3) The main points of the specifications are set out in OJ C 21, 21.1.1997, p. 5. (4) The main points of the specifications are set out in OJ C 21, 21.1.1997, p. 5. (5) The main points of the specifications are set out in OJ C 21, 21.1.1997, p. 5. (6) The main points of the specifications are set out in Annex II to Regulation (EC) No 2527/98 (OJ L 317, 26.11.1998, p. 14). They replace the points published in OJ C 246, 24.8.1996, p. 9. (7) The main points in the specification are set out in OJ C 371, 1.12.1998, p. 3. (8) The main points in the specification are set out in OJ C 21, 21.1.1997, p. 15. (9) The main points in the specification are set out in OJ C 405, 24.12.1998, p. 9. (10) The main points in the specification are set out in OJ C 78, 10.3.2001, p. 16. (11) The main points in the specification are set out in OJ C 125, 26.4.2001, p. 5. (12) The main points in the specification are set out in OJ C 5, 9.1.2001, p. 3. (13) The main points in the specification are set out in OJ C 235, 21.8.2001, p. 12. (14) The main points in the specification are set out in OJ C 102, 27.4.2002, p. 14. (15) The main points in the specification are set out in OJ C 110, 8.5.2003, p. 18. ANNEX II Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 2301/97 (OJ L 319, 21.11.1997, p. 8) Commission Regulation (EC) No 954/98 (OJ L 133, 7.5.1998, p. 10) Commission Regulation (EC) No 2527/98 (OJ L 317, 26.11.1998, p. 14) Only the first and second paragraphs of Article 1 and Annex I Commission Regulation (EC) No 2419/1999 (OJ L 291, 13.11.1999, p. 25) Commission Regulation (EC) No 1482/2000 (OJ L 167, 7.7.2000, p. 8) Commission Regulation (EC) No 2430/2001 (OJ L 328, 13.12.2001, p. 29) Commission Regulation (EC) No 244/2002 (OJ L 39, 9.2.2002, p. 11) Commission Regulation (EC) No 688/2002 (OJ L 106, 23.4.2002, p. 7) Commission Regulation (EC) No 1285/2002 (OJ L 187, 16.7.2002, p. 21) Commission Regulation (EC) No 317/2003 (OJ L 46, 20.2.2003, p. 19) Commission Regulation (EC) No 223/2004 (OJ L 37, 10.2.2004, p. 3) ANNEX III Correlation Table Regulation (EC) No 2301/97 This Regulation Article 1 Article 1  Article 2  Article 3 Article 2 Article 4 Annex Annex I  Annex II  Annex III